Case 18-03097-KLP                  Doc 23          Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                                                  Document      Page 1 of 26


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

   In re:

   David Anthony Derby,                                             Case No. 17-34385-KLP
                                                                    Chapter 13
                          Debtor.

   David Anthony Derby,

                          Plaintiff,                                Adv. Proc. No. 18-03097-KLP
   v.

   Portfolio Recovery Associates, LLC,

                          Defendant.

                                              MEMORANDUM OPINION

              Debtor David Anthony Darby (the “Debtor”) filed a class action

   complaint1 (the “Complaint”) on behalf of himself and a putative class of

   other debtors2 against Defendant Portfolio Recovery Associates, LLC (“PRA”).

   PRA has moved, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules

   of Civil Procedure,3 that the Complaint be dismissed with prejudice (the

   “Motion to Dismiss” or “Motion”). The Complaint consists of three counts. In

   Count I, the Debtor alleges violations of the Fair Debt Collection Practices



   
   1 The Debtor seeks to represent all debtors in this District “as to whom PRA filed a
   proof of claim for a credit card debt purchased from Capital One that was not
   scheduled as due to PRA, and where such proof of claim stated that no interest or
   fees were in the claim amount.” Complaint, Dkt. 1, ¶ 54.
   2 If necessary, the issue of class certification will be addressed at another time.
   3 Made applicable to this proceeding pursuant to Rule 7012 of the Federal Rules of

   Bankruptcy Procedure, Fed. R. Bankr. P. 7012.
Case 18-03097-KLP                  Doc 23          Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                                                  Document      Page 2 of 26


   Act (“FDCPA”),4 specifically 15 U.S.C. §§ 1692e and 1692f. In Count II, the

   Debtor seeks disallowance of PRA’s claims, an award of attorney’s fees, and

   other relief for PRA’s alleged violations of Rule 3001 of the Federal Rules of

   Bankruptcy Procedure (the “Bankruptcy Rules”). In Count III, the Debtor

   requests that the Court impose sanctions under § 105 of the Bankruptcy

   Code5 for PRA’s alleged Rule 3001 violations.

              PRA asserts that the Complaint’s allegations, if true, would result in

   only a procedural violation of Rule 3001 and that the remedies contained in

   Rule 3001 are the sole and exclusive remedies available for that alleged

   violation. Accordingly, PRA contends that Count I should be dismissed for

   failure to state a claim under the FDCPA upon which relief may be granted

   and for lack of subject matter jurisdiction, Count II should be dismissed

   because a violation of Rule 3001 does not create an independent cause of

   action, and Count III should be dismissed due to the “lack of plausible

   allegations of sanctionable conduct by PRA.”6

                                                      Factual Allegations

              When considering a motion to dismiss under Rule 12, the Court must

   assume that the facts alleged are true and take those facts in the light most

   favorable to the plaintiff. Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir.




   
   4 15 U.S.C. §§ 1692-1692p.
   5 All subsequent references to the Bankruptcy Code are to 11 U.S.C. §§ 101-1532.
   6 Motion to Dismiss, Dkt. 7, ¶ 15.




                                                              2
Case 18-03097-KLP                  Doc 23          Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                                                  Document      Page 3 of 26


   2009);7 Eastern Shore Mkts, Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180

   (4th Cir. 2000).8 The following are the facts as alleged in the Complaint.

              The Debtor filed for relief under chapter 13 of the Bankruptcy Code on

   August 31, 2017. On his schedules, the Debtor did not list any debts to PRA

   and listed a $679.00 debt to Capital One. PRA, a foreign limited liability

   company whose business is collecting debts, including filing claims in

   bankruptcy cases, filed a proof of claim in the Debtor’s case in the amount of

   $788.53 (“Claim 13-1”) based on a credit card debt it had purchased from

   Capital One Bank (USA), N.A. (“Capital One”).

              In Box 7 of Claim 13-1, PRA stated that no interest or other charges

   were included in its $788.53 claim. An account summary attached as part of

   Claim 13-1 stated that the last payment date was July 5, 2017, and the

   charge off date was September 30, 2017. The Debtor’s credit card account

   with Capital One included interest on unpaid balances and fees for late

   payments.


   
   7 “A motion filed under Rule 12(b)(6) challenges the legal sufficiency of a complaint,
   considered with the assumption that the facts alleged are true.” Francis v.
   Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009) (citations omitted).
   8      Because only the legal sufficiency of the complaint, and not the facts in
          support of it, are tested under a Rule 12(b)(6) motion, we assume the
          truth of all facts alleged in the complaint and the existence of any fact
          that can be proved, consistent with the complaint's allegations. While
          we must take the facts in the light most favorable to the plaintiff, we
          need not accept the legal conclusions drawn from the facts. Similarly,
          we need not accept as true unwarranted inferences, unreasonable
          conclusions, or arguments.
   Eastern Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir.
   2000) (citations omitted).



                                                            3
Case 18-03097-KLP    Doc 23    Filed 03/28/19 Entered 03/28/19 15:05:00       Desc Main
                              Document      Page 4 of 26


         PRA knows that credit card accounts normally include interest on

   unpaid balances and fees for late payments. Capital One’s standard monthly

   late fee exceeds $30 and, with almost sixty days between the disclosed date of

   the last payment and the date of Debtor’s bankruptcy filing, PRA should have

   known that at least one late payment would have been assessed to Debtor’s

   Capital One account prior to his bankruptcy filing. Because PRA knew or

   should have known that Claim 13-1’s balance of $788.53 included some

   amount of either interest or fees or both, PRA had no reasonable belief in the

   truthfulness of its statement in Claim 13-1 that no interest or fees were

   included in the claim amount.

         PRA’s normal business practice in this District has been to file proofs

   of claim for defaulted open-end credit and assert that no interest or fees are

   included in the claim amount. This is based on PRA’s position that because it

   did not add any interest or fees to a claim after it purchased the claim, then

   no interest or fees comprise a portion of the claim. PRA has continued this

   practice despite a ruling in this Court in 2016 that such a practice may

   violate Rule 3001.

         When PRA purchases defaulted credit card accounts, it regularly

   obtains, or is able to obtain, information about the amount of interest and

   fees included in the claim amount. As an open-end creditor, Capital One can

   itemize for PRA the amount of any interest included in Claim 13-1 and the

   separate amount of included fees. As a debt buyer purchasing credit card




                                         4
Case 18-03097-KLP     Doc 23    Filed 03/28/19 Entered 03/28/19 15:05:00      Desc Main
                               Document      Page 5 of 26


   accounts that it intends to recover in bankruptcy, PRA should acquire such

   information and documents as necessary to enable it to comply with Rule

   3001.

           On April 10, 2018, the Debtor filed an objection to Claim 13-1 that

   included a request for the documents supporting the claim. PRA did not

   provide the documents requested and never intended to provide them. These

   documents would show the amount of interest and fees included in the claim

   and whether Capital One assessed any interest or fees between the

   bankruptcy filing date and the charge-off date.

           PRA engages in a business practice that prevents interested parties

   from obtaining documents necessary to determine the amount of interest and

   fees included in its claims. PRA knows that providing these documents

   would reveal that it regularly files proofs of claim falsely stating that no

   interest or fees are included in the claims, and PRA has no intention of

   providing such documents when requested to do so. This is an intentional

   effort by PRA to receive payments through the bankruptcy system without

   complying with the requirements of Rule 3001.

           PRA’s filing proofs of claim knowing that it will not provide documents

   underlying the claims is an intentional effort to prevent parties from

   determining whether the claims include interest or fees added after the

   bankruptcy filing. PRA knew when it filed Claim 13-1 that it contained false

   statements of fact. The Debtor was damaged as a result of PRA’s filing a




                                          5
Case 18-03097-KLP    Doc 23    Filed 03/28/19 Entered 03/28/19 15:05:00       Desc Main
                              Document      Page 6 of 26


   proof of claim that failed to comply with Rule 3001, having suffered the

   “irreparable injury of not having the information to readily analyze” PRA’s

   claims.

         In addition to the facts outlined above, the Debtor advances the legal

   conclusion that the Debtor is a “consumer” as defined by 15 U.S.C. § 1692a(3)

   of the FDCPA and that PRA is a “debt collector” as defined by 15 U.S.C.

   § 1692a(6). The validity of these assertions is not currently at issue, as PRA

   has not disputed them.

                              Jurisdiction and Venue

         The Court has jurisdiction over the Debtor’s bankruptcy case and this

   adversary proceeding pursuant to 28 U.S.C. §§ 157 and 1334 and the General

   Order of Reference from the United States District Court for the Eastern

   District of Virginia dated August 15, 1984. This adversary proceeding

   involves non-core matters as well as core proceedings under 28 U.S.C.

   § 157(b)(2)(A), (B), (C) and (O). The Debtor has consented to the entry of final

   judgment by the Bankruptcy Court. PRA has not challenged the Court’s

   jurisdiction except with respect to Count I, which contains claims under the

   FDCPA as to which PRA has moved for dismissal under both Rule 12(b)(1)

   (lack of subject matter jurisdiction) and 12(b)(6) (failure to state a claim upon

   which relief can be granted). Venue is appropriate in this Court pursuant to

   28 U.S.C. §§ 1408 and 1409.

   




                                          6
Case 18-03097-KLP                  Doc 23          Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                                                  Document      Page 7 of 26


                                                         Analysis

              A motion under Rule 12(b)(6) challenges the legal sufficiency of a

   complaint and requires the plaintiff to allege a plausible claim for relief that

   is “more than an unadorned, the-defendant-unlawfully-harmed-me

   accusation.” Ashcroft v Iqbal, 556 U.S. 662, 678 (2009); see also Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint should be dismissed

   only when “no relief could be granted under any set of facts that could be

   proved consistent with the allegations.” Hishon v. King & Spalding, 467 U.S.

   69, 73 (1984).

                                           Count I-Violations of the FDCPA

              The Debtor asserts in Count I that PRA violated § 1692e of the FDCPA

   “by using false, deceptive, and/or misleading representations or means in

   connection with collection of a debt, including but not limited to the false

   assertion that no interest or fees were included in the amount, and that

   [PRA] had a reasonable belief in the accuracy of the information.”9 The

   Debtor further asserts that PRA violated § 1692f of the FDCPA “by using

   unfair and unconscionable means to collect a debt, including but not limited

   to a standard practice of filing Proofs of Claim without intending to comply

   with Federal Rule of Bankruptcy Procedure 3001(c) and by not providing the

   writings underlying its Proofs of Claim.”10


   
   9   Complaint, Dkt. 1, ¶ 67.
   10  Id. at ¶ 68.



                                                            7
Case 18-03097-KLP     Doc 23    Filed 03/28/19 Entered 03/28/19 15:05:00      Desc Main
                               Document      Page 8 of 26


         PRA counters that Count I’s allegations constitute, at best, only a

   procedural violation of Rule 3001, the exclusive remedies for which are those

   set forth in Rule 3001(c)(2)(D). It argues that the “intended audience” of

   Claim 13-1 would not find it false, deceptive or misleading and further

   contends that the facts, as alleged, do not amount to a “material” violation of

   the FDCPA. PRA also claims that the Debtor lacks constitutional standing to

   assert the FDCPA claims because the Complaint fails to allege any harm to

   the Debtor or his estate.

         In examining an alleged violation of the FDCPA committed in

   connection with the filing of a proof of claim in a bankruptcy case, a

   reasonable starting point is the Supreme Court’s opinion in Midland

   Funding, LLC v. Johnson, 137 S. Ct. 1407 (2017). There, the Court held that

   the filing of an obviously time-barred proof of claim is not a false, deceptive,

   misleading, unfair, or unconscionable practice within the meaning of the

   FDCPA. This decision was based primarily on two separate but related

   rationales – the Court’s analysis of the broad definition of “claim” under the

   Bankruptcy Code and its recognition of the differences between the purposes

   and structural features of the Bankruptcy Code and the FDCPA.

         In Midland, the Supreme Court found that the filing of a proof of claim

   that on its face indicated that the limitations period had expired met the

   Bankruptcy Code’s definition of the term “claim” and was not false, deceptive,

   or misleading. Recognizing that § 101(5)(A) of Bankruptcy Code defines




                                          8
Case 18-03097-KLP                  Doc 23          Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                                                  Document      Page 9 of 26


   “claim” as a “right to payment,”11 the Court declared that even an

   unenforceable claim “is nonetheless a ‘right to payment,’ hence a ‘claim,’ as

   the Code uses those terms.” Id. at 1412.12

              The debtor in Midland cited various provisions contained in the

   Bankruptcy Code and the Federal Rules of Bankruptcy Procedure13 in

   support of her position that “claim” means an “enforceable claim,” but the

   Supreme Court found that the cited provisions “do not discuss the scope of

   the term ‘claim.’ Rather, they restate the Bankruptcy Code’s system for

   determining whether a claim will be allowed.” Id. The Court pointed out

   that under §§ 502 and 558 of the Bankruptcy Code, the debtor was entitled to

   object to allowance of the claim based upon the expiration of the limitations

   period, noting that “[t]he law has long treated unenforceability of a claim

   (due to the expiration of the limitations period) as an affirmative defense, and

   there is nothing misleading or deceptive in the filing of a proof of claim that,

   in effect, follows the Code’s similar system.” Id.




   
   11 Midland Funding, LLC v. Johnson, 137 S. Ct. 1407, 1411 (2017) (citing 11 U.S.C.
   § 101(5)(A)).
   12 The Court noted its prior statement in Johnson v. Home State Bank, 501 U.S. 78,

   83 (1991) that “Congress intended … to adopt the broadest available definition of
   ‘claim.’”
   13 In particular, the debtor cited Bankruptcy Code § 502(a)’s provision that a claim

   will be allowed absent objection and Bankruptcy Rule 3001(f)’s provision that a
   properly filed claim is prima facie evidence of the amount and validity of that claim.



                                                            9
Case 18-03097-KLP                  Doc 23         Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                                                 Document     Page 10 of 26


              Claim 13-1, similar to the claim at issue in Midland, is a “claim” under

   the bankruptcy system that, unless objected to, would be allowed.14 The

   Debtor has filed an objection to Claim 13-1,15 and the Court may ultimately

   disallow it,16 but, in keeping with the Supreme Court’s analysis in Midland,

   it is nevertheless a “right to payment” and, thus, a “claim.”17 The filing of

   
   14 11 U.S.C. § 502(a) (“A claim or interest, proof of which is filed under section 501 of
   this title, is deemed allowed, unless a party in interest . . . objects.”). See also Fed.
   R. Bankr. P. 3001(f) (“A proof of claim executed and filed in accordance with these
   rules shall constitute prima facie evidence of the validity and amount of the claim.”).
   15 See 17-34385-KLP, Dkt. 28; 18-03097-KLP, Dkt. 1, Ex. C.
   16 In chapter 7 and chapter 13 bankruptcy cases, an individual is appointed to serve

   as the trustee. 11 U.S.C. § 1302(a). One of the responsibilities of the trustee is to
   examine proofs of claim and, when appropriate, file an objection. 11 U.S.C.
   §§ 704(a)(5), 1302(b)(1). The trustee, if not the debtor, is aware that a creditor’s
   right to payment may be subject to disallowance. See 11 U.S.C. § 502(b)(1)-(9) (A
   claim may be disallowed if, for example, it “is unenforceable against the debtor . . .
   under any agreement or applicable law . . . or “is for unmatured interest.”
   § 502(b)(1) and (3).) If an objection to a claim is made, the court, after notice and a
   hearing, shall determine the amount of such claim . . . as of the date of the petition.”
   11 U.S.C. § 502(b).
   17 See also Travelers Cas. & Surety Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443,

   445 (2007) (“[W]e generally presume that claims enforceable under applicable state
   law will be allowed in bankruptcy unless they are expressly disallowed.”). While the
   Complaint alleges that PRA’s proof of claim stated that the claim includes no
   interest or other charges when it knew or should have known that the claim includes
   some amount of either interest or fees or both, it does not allege that Claim 13-1
   would not be enforceable under state law.
     Also, the Court notes that, as pointed out by PRA, some courts have found that at
   the time a debt is purchased, the entire amount due becomes principal to the
   purchaser. See, e.g., Gissendaner v. Credit Corp Sols., Inc., No. 18- CV-06313-EAW,
   2019 WL 609559 (W.D.N.Y. Feb. 13, 2019) (“At the time Plaintiff's debt was charged
   off and acquired by Defendant, all past interest charged to his credit card account by
   [the previous owner] had become the principal balance to be paid to Defendant as his
   debt collector.”). This does not lead the Court to reconsider the ruling in Maddux,
   but it does support PRA’s argument that its claim would be enforceable under state
   law.
     The Fourth Circuit’s recent decision in SummitBridge Nat’l Invs. III, LLC v.
   Faison, 915 F.3d 288 (4th Cir. 2019), strengthens the proposition that a “claim”
   includes post-petition costs, if bargained for in the pre-petition contract. The court
   held that unsecured claims for post-petition attorneys’ fees based on valid pre-
   petition contracts, if allowed under state law, fall within the scope of § 101(5)(A)’s
   


                                                           10
Case 18-03097-KLP                  Doc 23        Filed 03/28/19 Entered 03/28/19 15:05:00                                         Desc Main
                                                Document     Page 11 of 26


   Claim 13-1 subjects it to the Bankruptcy Code’s system for determining

   whether it will be allowed, but its mere filing does not violate the provisions

   of the FDCPA.

              The second rationale applied by the Supreme Court in Midland – that

   the different purposes and structural features of the Bankruptcy Code and

   the FDCPA would be maintained and properly served if an improper claim

   filed in a bankruptcy case, as well as the creditor’s related misconduct, were

   to be remedied solely under the Bankruptcy Code – also applies here. The

   alleged impropriety of which the Debtor complains is that in order to impede

   debtors from discovering the amount of interest and fees included in the

   claim, PRA willfully failed to comply with Bankruptcy Rule 3001 when it

   purposefully did not attach, or provide upon request, the writings underlying

   Claim 13-1.18 These alleged improprieties are confined to PRA’s failure to

   abide by the requirements of Rule 3001, which are unique to bankruptcy.

   The bankruptcy system, through the Bankruptcy Code and the Bankruptcy

   Rules, specifically establishes the consequences for these violations.


   
   definition of “claim” and must be allowed under § 502 unless one of its enumerated
   exceptions applies. Id. at 296. The Debtor has not alleged that Claim 13-1 includes
   amounts that were not bargained for but rather that PRA mischaracterized
   components of the claim in violation of Bankruptcy Rule 3001(c).
   18 The Debtor alleges in Count I of the Complaint that PRA engaged in “an

   intentional effort to receive payments through the bankruptcy system without ever
   intending to comply with the requirements of Rule 3001” by “filing Proofs of Claim
   containing false statements about the interest and fees embedded in the claim.”
   Dkt. 1, ¶¶ 49, 50. The substance of Count I is essentially that PRA intentionally
   failed to comply with the procedural requirements of Bankruptcy Rule 3001, Fed. R.
   Bankr. P. 3001.



                                                                     11
Case 18-03097-KLP    Doc 23    Filed 03/28/19 Entered 03/28/19 15:05:00       Desc Main
                              Document     Page 12 of 26


   Nonetheless, the Debtor seeks to have the alleged violation of Rule 3001

   serve as the basis for liability under the FDCPA.

         In Midland, when comparing the relative goals of the bankruptcy

   system and the FDCPA, the Supreme Court responded to the debtor’s

   contention that the “assertion of an obviously time-barred claim is ‘unfair’ or

   ‘unconscionable’” under the FDCPA by pointing out that “the context of a

   civil suit differs significantly from the present context, that of a Chapter 13

   bankruptcy proceeding,” in which “[t]he consumer initiates [the] proceeding,”

   “is not likely to pay a stale claim,” “[a] knowledgeable trustee is available”

   and “[p]rocedural bankruptcy rules more directly guide the evaluation of

   claims.” Id. at 1413. Addressing the debtor’s contention that Midland’s

   buying stale claims cheaply and filing them in bankruptcy while hoping that

   careless trustees won’t object to them is “sanctionable,” the Court declined to

   find a violation of the FDCPA, stating that it was “not persuaded by these

   arguments,” and declaring that “the protections available in a Chapter 13

   bankruptcy proceeding minimize the risk to the debtor.” Id. at 1414.

         The logical conclusion is that the Supreme Court has determined that

   when a creditor’s alleged misconduct involves the filing of a proof of claim in

   a bankruptcy case for a debt that would be enforceable under state law, the

   Bankruptcy Code and Rules provide the exclusive means for addressing the

   allowance of the claim and the creditor’s misconduct. This comprehensive and

   structured system is uniquely designed to maintain the “delicate balance of a




                                         12
Case 18-03097-KLP                  Doc 23         Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                                                 Document     Page 13 of 26


   debtor’s protections and obligations.” Id. at 1415 (quoting Kokoszka v.

   Belford, 417 U.S. 642, 651 (1974)).19 For that reason, the FDCPA’s

   protections are inapplicable.

              The Supreme Court’s ruling in Midland resolved a split among the

   circuit courts over the applicability of the FDCPA to the claims process in

   bankruptcy, tacitly approving previous Ninth Circuit20 and Second Circuit21


   
   19 The improper acts attributed to PRA by the Debtor sufficiently parallel the
   creditor’s actions in Midland and, thus, compel a similar analysis.
       [W]e do not find in either the Fair Debt Collection Practices Act or the
       Bankruptcy Code good reason to believe that Congress intended an ordinary
       civil court applying the Act to determine answers to these bankruptcy-related
       questions. The Act and the Code have different purposes and structural
       features. The Act seeks to help consumers, not necessarily by closing
       what Johnson and the United States characterize as a loophole in the
       Bankruptcy Code, but by preventing consumer bankruptcies in the first
       place. See, e.g., 15 U.S.C. § 1692(a) (recognizing the “abundant evidence of
       the use of abusive, deceptive, and unfair debt collection practices [which]
       contribute to the number of personal bankruptcies”); see also § 1692(b)
       (“Existing laws and procedures ... are inadequate to protect consumers”);
       § 1692(e) (statute seeks to “eliminate abusive debt collection practices”). The
       Bankruptcy Code, by way of contrast, creates and maintains what we have
       called the “delicate balance of a debtor's protections and obligations.” To find
       the Fair Debt Collection Practices Act applicable here would upset that
       “delicate balance.” From a substantive perspective it would authorize a new
       significant bankruptcy-related remedy in the absence of language in the Code
       providing for it.
   Midland Funding, LLC v. Johnson, 137 S. Ct. 1407, 1414–15 (2017) (internal
   citation omitted). As the Court will discuss infra, the remedies for PRA’s alleged
   improprieties are embedded in the Bankruptcy Code and the Bankruptcy Rules.
   See infra, Part II.
   20 Walls v. Wells Fargo Bank, N.A., 276 F.3d 502, 510 (9th Cir. 2002) (“While the

   FDCPA's purpose is to avoid bankruptcy, if bankruptcy nevertheless occurs, the
   debtor's protection and remedy remain under the Bankruptcy Code.”).
   21 Simmons v. Roundup Funding, LLC, 622 F.3d 93 (2d Cir. 2010). The court further

   noted that “[s]ome courts have ruled more broadly that no FDCPA action can be
   based on an act that violates any provision of the Bankruptcy Code, because such
   violations are dealt with exclusively by the Bankruptcy Code. See, e.g., Walls v.
   Wells Fargo Bank, N.A., 276 F.3d 502, 510 (9th Cir.2002); Diamante v. Solomon &
   Solomon, P.C., 1:99–CV–1339, 2001 WL 1217226, at *6, 2001 U.S. Dist. LEXIS
   


                                                           13
Case 18-03097-KLP                  Doc 23        Filed 03/28/19 Entered 03/28/19 15:05:00                                         Desc Main
                                                Document     Page 14 of 26


   precedent that limited the reach of the FDCPA. In Simmons v. Roundup

   Funding, LLC, the Second Circuit had held that “[t]he FDCPA is designed to

   protect defenseless debtors and to give them remedies against abuse by

   creditors. There is no need to protect debtors who are already under the

   protection of the bankruptcy court, and there is no need to supplement the

   remedies afforded by bankruptcy itself.” Simmons v. Roundup Funding,

   LLC, 622 F.3d 93, 96 (2d Cir. 2010). In Walls v. Wells Fargo Bank, N.A., 276

   F.3d 502, 510 (9th Cir. 2002), the Ninth Circuit had held that “[w]hile the

   FDCPA's purpose is to avoid bankruptcy, if bankruptcy nevertheless occurs,

   the debtor's protection and remedy remain under the Bankruptcy Code.”22

   The same rationale applies here.

              The Fourth Circuit in Dubois v. Atlas Acquisitions LLC (In re Dubois),

   834 F.3d 522 (4th Cir. 2016), while stopping short of holding that the

   
   14818, at *18 (N.D.N.Y. Sept. 18, 2001); Kibler v. WFS Fin., CV–00–5217, 2000 WL
   1470655, at *10, 2000 U.S. Dist. LEXIS 19131, at *33 (C.D. Cal. Sept. 12, 2000).
   This broader rule has not been universally accepted, see Randolph v. IMBS, Inc., 368
   F.3d 726, 732–33 (7th Cir.2004), and we are not compelled to consider it in this
   case.” Id. at 96 n.2
   22 See also Nelson v. Midland Credit Mgmt., Inc., 828 F.3d 749, 752 (8th Cir. 2016)

   (“This court rejects extending the FDCPA to time-barred proofs of claim.”); Owens v.
   LVNV Funding, LLC, 832 F.3d 726 (7th Cir. 2016). See also In re Varona, 388 B.R.
   705, 720 (Bankr. E.D. Va. 2008) (“The FDCPA guards against collection practices
   waged directly against a potentially unknowledgeable consumer. In the bankruptcy
   process, frequently, as here, debtors are represented by knowing counsel with the
   system of court scrutiny available to review claims and protect the rights of parties,
   including the debtor. As such, and as a number of courts have concluded in finding
   the FDCPA inapplicable to bankruptcy claims, there is no compulsion to invoke the
   principles of the FDCPA in the instant matter.”); B-Real, LLC v. Rogers, 405 B.R.
   428, 431 (M.D. La. 2009) (“It is difficult for this court to understand how a procedure
   outlined by the Bankruptcy Code could possibly form the basis of a violation under
   the FDCPA.”).



                                                                     14
Case 18-03097-KLP                  Doc 23         Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                                                 Document     Page 15 of 26


   Bankruptcy Code precludes an action under the FDCPA,23 held that the

   FDCPA had not been violated by a creditor who had filed a proof of claim on a

   time-barred debt. The Fourth Circuit in Dubois relied upon the broad

   definition of “claim” in the Bankruptcy Code as well as the adequacy of the

   provisions and procedures employed in bankruptcy in order to reject the

   FDCPA claim. Id. at 528-32.24 Subsequently, the Supreme Court in Midland

   employed the same analysis. Thus, rejection of the FDCPA claim under the

   facts alleged here is consistent with both Supreme Court and Fourth Circuit

   precedent.

              Neither the Supreme Court nor the Fourth Circuit Court of Appeals

   has held that FDCPA actions may never be brought in the context of a

   bankruptcy,25 and this Court does not so hold. However, the Supreme Court’s

   decision in Midland leads this Court to find that the Complaint, which

   involves issues related to the filing of a proof of claim in order to collect

   payment of a debt that may be enforceable under state law, fails to state a

   cause of action under the FDCPA.26 The Bankruptcy Code and Rules provide

   
   23 “We do not reach [the creditor’s] argument that the Bankruptcy Code precludes
   the FDCPA . . . .” Dubois v. Atlas Acquisitions LLC (In re Dubois), 834 F.3d 522, 533
   n.11 (4th Cir. 2016).
   24 The Supreme Court in Midland cited Dubois as one of the “majority” of circuit

   courts that had determined that the FDCPA had not been violated. 137 S. Ct. at
   1411.
   25 The court in Dubois held that filing a proof of claim is debt collection activity

   regulated by the FDCPA. 834 F.3d at 528. The Supreme Court did not expressly so
   hold in Midland.
   26 In light of the Court’s decision to dismiss Count I, it need not determine the

   validity of PRA’s argument that the false misrepresentations alleged in the
   Complaint do not amount to a “material” violation of the FDCPA. Although
   


                                                           15
Case 18-03097-KLP                  Doc 23        Filed 03/28/19 Entered 03/28/19 15:05:00                                         Desc Main
                                                Document     Page 16 of 26


   the appropriate and exclusive means to determine whether Claim 13-1

   should be allowed and to address PRA’s alleged intentional violations of Rule

   3001(c). Therefore, the Court will grant PRA’s Motion to Dismiss Count I of

   the Complaint.27

                                Count II-Violations of Bankruptcy Rule 3001

              Count II of the Complaint incorporates the same facts underlying

   Count I but specifically seeks relief for PRA’s violations of the requirements

   of Bankruptcy Rule 3001.28 First, the Debtor alleges that Claim 13-1 violates


   
   mischaracterizing interest as principal may, in some circumstances, not be material
   in the context of litigation between a debt collector and a consumer who is not in
   bankruptcy (see e.g., Hahn v. Triumph P’ships LLC, 557 F.3d 755 (7th Cir. 2009)),
   such mischaracterization in a bankruptcy case could have other more serious
   ramifications. See Thomas v. Midland Funding, LLC (In re Thomas), 578 B.R. 355,
   360-62 (Bankr. W.D. Va. 2017) (denying motion to dismiss FDCPA claim). This
   Court shares the concerns expressed in Thomas but differs as to whether the
   available remedies extend beyond those provided under the Bankruptcy Code and
   Rules when the misrepresentations are limited to Rule 3001 violations such as those
   alleged in this case.
   27 Because the Court has determined that Count I should be dismissed pursuant to

   Rule 12(b)(6) for failure to state a claim under the FDCPA, it need not address
   PRA’s Rule 12(b)(1) contention that Count I should be dismissed because the Debtor
   lacks constitutional standing to assert the FDCPA claims.
   28 Bankruptcy Rule 3001 provides, in pertinent part:

       (a) Form and Content. A proof of claim is a written statement setting forth
       a creditor's claim. A proof of claim shall conform substantially to the
       appropriate Official Form.
       ...
       (c) Supporting Information.
           (1) Claim based on a writing
           Except for a claim governed by paragraph (3) of this subdivision, when a
           claim, or an interest in property of the debtor securing the claim, is based
           on a writing, a copy of the writing shall be filed with the proof of claim. If
           the writing has been lost or destroyed, a statement of the circumstances
           of the loss or destruction shall be filed with the claim.
           (2) Additional requirements in an individual debtor case: sanctions for
           failure to comply. In a case in which the debtor is an individual:
   


                                                                     16
Case 18-03097-KLP                  Doc 23        Filed 03/28/19 Entered 03/28/19 15:05:00                                         Desc Main
                                                Document     Page 17 of 26



   
                    (A) If, in addition to its principal amount, a claim includes interest,
                    fees, expenses, or other charges incurred before the petition was
                    filed, an itemized statement of the interest, fees, expenses, or
                    charges shall be filed with the proof of claim.
                    ...
                    (D) If the holder of a claim fails to provide any information
                    required by this subdivision (c), the court may, after notice and
                    hearing, take either or both of the following actions:
                             (i) preclude the holder from presenting the omitted
                             information, in any form, as evidence in any contested
                             matter or adversary proceeding in the case, unless the court
                             determines that the failure was substantially justified or is
                             harmless; or
                             (ii) award other appropriate relief, including reasonable
                             expenses and attorney's fees caused by the failure.
            (3) Claim based on an open-end or revolving consumer credit agreement
                    (A) When a claim is based on an open-end or revolving consumer
                    credit agreement--except one for which a security interest is
                    claimed in the debtor's real property--a statement shall be filed
                    with the proof of claim, including all of the following information
                    that applies to the account:
                             (i) the name of the entity from whom the creditor purchased
                             the account;
                             (ii) the name of the entity to whom the debt was owed at
                             the time of an account holder's last transaction on the
                             account;
                             (iii) the date of an account holder's last transaction;
                             (iv) the date of the last payment on the account; and
                             (v) the date on which the account was charged to profit and
                             loss.
                    (B) On written request by a party in interest, the holder of a claim
                    based on an open-end or revolving consumer credit agreement
                    shall, within 30 days after the request is sent, provide the
                    requesting party a copy of the writing specified in paragraph (1) of
                    this subdivision.
        (d) Evidence of Perfection of Security Interest. If a security interest in
        property of the debtor is claimed, the proof of claim shall be accompanied by
        evidence that the security interest has been perfected.
        (e) Transferred Claim.
            (1) Transfer of Claim Other Than for Security Before Proof Filed.
            If a claim has been transferred other than for security before proof of the
            claim has been filed, the proof of claim may be filed only by the transferee
            or an indenture trustee.
            (2) Transfer of Claim Other Than for Security After Proof Filed. If
            a claim other than one based on a publicly traded note, bond, or debenture
            has been transferred other than for security after the proof of claim has
   


                                                                     17
Case 18-03097-KLP                  Doc 23        Filed 03/28/19 Entered 03/28/19 15:05:00                                         Desc Main
                                                Document     Page 18 of 26


   Rule 3001(a) because it does not conform substantially to the Official Form.29

   Next, the Debtor alleges a violation of Rule 3001(c)(2) resulting from PRA’s

   failure to include an itemization of the interest, fees, expenses or charges.

   Finally, the Debtor alleges that PRA’s intent to not provide upon request,

   along with its failure to provide, the writing underlying its proof of claim

   violates Rule 3001(c)(3)(B). For these violations, the Debtor seeks “an

   appropriate remedy as determined by the Court,” including attorneys’ fees.




   
            been filed, evidence of the transfer shall be filed by the transferee. The
            clerk shall immediately notify the alleged transferor by mail of the filing
            of the evidence of transfer and that objection thereto, if any, must be filed
            within 21 days of the mailing of the notice or within any additional time
            allowed by the court. If the alleged transferor files a timely objection and
            the court finds, after notice and a hearing, that the claim has been
            transferred other than for security, it shall enter an order substituting
            the transferee for the transferor. If a timely objection is not filed by the
            alleged transferor, the transferee shall be substituted for the transferor.
            ...
            (5) Service of Objection or Motion; Notice of Hearing. A copy of an
            objection filed pursuant to paragraph (2) or (4) or a motion filed pursuant
            to paragraph (3) or (4) of this subdivision together with a notice of a
            hearing shall be mailed or otherwise delivered to the transferor or
            transferee, whichever is appropriate, at least 30 days prior to the hearing.
        (f) Evidentiary effect. A proof of claim executed and filed in accordance
        with these rules shall constitute prima facie evidence of the validity and
        amount of the claim.
   Fed. R. Bankr. P. 3001.
   29 It is apparent from Claim 13-1, which is attached to the Complaint as Exhibit A,

   that the Debtor is referring to Official Form 10, Proof of Claim, of the Official and
   Director’s Bankruptcy Forms as the form to which PRA’s claim must conform. This
   form has been revised and renumbered as Official Form B410. See Maddux v.
   Midland Credit Mgmt., Inc., 567 B.R. 489, 501 n.10 (Bankr. E.D. Va. 2016). The
   Debtor contends that Claim 13-1 does not so conform because it does not disclose the
   interest, fees, and expenses included in the claim.



                                                                     18
Case 18-03097-KLP                  Doc 23         Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                                                 Document     Page 19 of 26


   In Count II, the Debtor also states that an “injunction remedy . . . is

   required.”30.

              This Court has recently reviewed the requirements of Rule

   3001(c)(2)(A) and the implications of a creditor’s failure to follow them. In

   Maddux v. Midland Credit Management, Inc., 567 B.R. 489 (Bankr. E.D. Va.

   2016), Midland had purchased a pool of charged-off credit card accounts from

   Synchrony Bank. Midland, as assignee of Synchrony, filed proofs of claim for

   the outstanding balances but did not check the box on Official Form 10 to

   indicate that interest and other charges were included in the claim. Itemized

   statements attached to the claims indicated $0.00 for interest, fees and costs.

   No supporting documentation was attached to the claims. After the debtors

   filed objections, Midland amended the claims by attaching supporting

   documentation but continued to assert that the amounts claimed did not

   include interest, fees or other costs.

              In response to the amended claims, the debtors argued that the

   supporting documentation showed that the claims included an interest

   component and that Midland’s own internal documents belied its

   representation that the claims included no interest or fees. Therefore, the

   Debtors argued that the claims violated Rule 3001(c)(2)(A). Midland
   
   30The Complaint’s Demand for Relief includes a request for “[s]uch other declaratory
   or injunctive relief as the Court may deem fair and equitable.” Dkt. 1, p. 16.
   Although Count II states that “[s]uch an injunction will serve the public interest of
   putting all creditors on notice as to how they must comply with Bankruptcy Rule
   3001” (Dkt. 1, ¶ 76), it is unclear what acts of PRA the Debtor would have the Court
   enjoin.



                                                           19
Case 18-03097-KLP                  Doc 23         Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                                                 Document     Page 20 of 26


   maintained that because the interest and fees had been capitalized as new

   principal, it was not obligated to check the box stating that interest and fees

   were included. Judge Huennekens rejected Midland’s argument, finding that

   the plain language of Rule 3001(c)(2)(A) requires an itemized statement of

   interest and fees if the claim includes such charges, there being no exception

   for interest that may have been capitalized by the claimholder.31 Midland’s

   assertion that the claims included no interest was incorrect; thus, the

   amended claims violated Rule 3001(c)(2)(A).

              After conducting a trial, the Court held that Midland had proven the

   validity and amount of its claims32 but then considered whether Midland’s

   claims should be disallowed for failing to comply with Rule 3001(c)(2)(A). The

   debtors argued that Midland had willfully filed false claims and that the

   Court should disallow the claims under 11 U.S.C. § 105. The Court

   disagreed, finding that Midland did not willfully file false claims and was

   forthcoming with information in response to the debtor’s objections. The

   Court thus confined its choice of remedies to those set forth in Rule

   3001(c)(2)(D).


   
   31 PRA has pointed out that some bankruptcy courts allow accrued interest to be
   included as principal for purposes of Rule 3001(c)(2)(A), although it brings this up in
   support of its motion to dismiss Count I and not for the purpose of asking the Court
   to reconsider Maddux. See, e.g., In re Osborne, No. 03-25176, 2005 WL 6425053, at
   *5 (Bankr. D. Kan. April 25, 2005). To avoid any doubt, the Court wholly ratifies the
   Maddux decision.
   32 The court held that Midland’s failure to comply with Rule 3001(c)(2)(A) caused it

   to forfeit the presumption of validity normally afforded to a proof of claim. 567 B.R.
   at 495, citing In re Varona, 388 B.R. 705 (Bankr. E.D. Va. 2008).



                                                           20
Case 18-03097-KLP                  Doc 23         Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                                                 Document     Page 21 of 26


              Having determined that Midland’s failure to itemize interest and fees

   was not “substantially justified or . . . harmless,” the Court awarded

   reasonable expenses and attorneys’ fees to the debtor. The court elected not

   to impose the additional sanction of precluding the omitted evidence

   pursuant Rule 3001(c)(2)(D)(i) after finding that Midland had acted in good

   faith, determining that additional sanctions were not necessary to deter

   future noncompliance. Id. at 500.

              Maddux provides a roadmap for dealing with many of the issues

   addressed in Count II of the Complaint. It establishes that filing a proof of

   claim and falsely reporting that no interest or fees are included in the

   balance violates Rule 3001(c)(2)(A) and may deprive the claimholder the

   benefit of prima facie validity of its claim. It confirms that the failure to

   itemize interest and fees under Rule 3001(c)(2)(A) is not, in most instances,

   “substantially justified or . . . harmless.” Finally, it instructs that in the

   absence of bad faith or the willful filing of a false claim, the Court should, in

   most cases, confine itself to imposing the remedies specifically set forth in

   Rule 3001(c)(2)(D).

              In this adversary proceeding, the Debtor is seeking disallowance of

   Claim 13-133 and has alleged violations of Rule 3001(c) no less egregious than

   
   33The Debtor’s Objection to Claim (Dkt. 1, Ex. C), which is attached as an exhibit to
   the Complaint, is currently pending in the Debtor’s main case as a contested matter.
   Case No. 17-34385, Dkt. 28. In addition to other relief, the Complaint seeks
   disallowance of “each individual claim” (Dkt. 1, p. 16), which necessarily
   incorporates a request to disallow Claim 13-1. Rule 3001(c)(2)(D)(i) provides that
   


                                                           21
Case 18-03097-KLP                  Doc 23        Filed 03/28/19 Entered 03/28/19 15:05:00                                         Desc Main
                                                Document     Page 22 of 26


   those for which this Court granted relief in Maddux.34 For these reasons, the

   Court will deny PRA’s motion to dismiss Count II of the Complaint, subject to

   the following exception.

              The Complaint seeks unspecified injunctive and declaratory relief in

   addition to relief specified under Rule 3001(c)(2). The Complaint is deficient

   insofar as it fails to adequately plead sufficient facts to authorize the

   injunctive and declaratory relief requested and fails to specify the nature and

   extent of the injunctive and declaratory relief being sought. Notwithstanding

   the ability of the Court to award “other appropriate relief” pursuant to Rule

   3001(c)(2)(D)(ii), PRA is entitled to notice of the grounds underlying the

   Debtor’s request for an injunction, the specific injunctive relief requested, and

   the grounds for and specific declaratory relief the Debtor is seeking. Similar

   
   the creditor may be precluded from presenting the omitted information in “any
   contested matter or adversary proceeding in the case.” This language clearly
   contemplates the applicability of Rule 3001 to adversary proceedings that may be
   initiated by a debtor. In this adversary proceeding, Count II alleges facts that, if
   true, would afford relief to the Debtor including, potentially, the disallowance of
   Claim 13-1. Pursuant to Bankruptcy Rule 9014(c), Bankruptcy Rule 7042 applies to
   contested matters. Rule 7042 permits the consolidation of actions before the court
   involving a common question of law or fact. Inasmuch as the Objection to Claim
   13-1 and this adversary proceeding involve common questions of law and fact, the
   Court will order consolidation of these matters.
   34 Recently, Chief Judge Connelly of the U.S. Bankruptcy Court for the Western

   District of Virginia denied a motion to dismiss an adversary proceeding seeking
   relief under Rule 3001 on facts nearly identical to this case. In Thomas v. Midland
   Funding, LLC (In re Thomas), 592 B.R. 99, 109 (Bankr. W.D. Va. 2018), Chief Judge
   Connelly stated that Rule 3001 “explicitly authorizes the Court to ‘award other
   appropriate relief, including reasonable expenses and attorney’s fees caused by the
   failure.’ For the Court to hold that a debtor has no right to the relief specifically
   provided in Rule 3001 would require the Court to ignore the language in the Rule or
   insert terms not present. Regardless, at this stage, the issue before the Court is not
   the merits of the action and whether to award the relief requested but merely
   whether the amended complaint sufficiently pleads a claim under Rule 3001.”



                                                                     22
Case 18-03097-KLP                  Doc 23         Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                                                 Document     Page 23 of 26


   deficiencies were addressed in Thomas v. Midland Funding, LLC (In re

   Thomas), 578 B.R. 355, 365-66 (Bankr. W.D. Va. 2017), in which the court

   dismissed the underlying count in the complaint with leave to amend. For

   the same reasons, the Court will dismiss, with leave to amend, the portion of

   Count II requesting injunctive and declaratory relief.

                       Count III-Request for Relief Pursuant to 11 U.S.C.§ 105

              Having advanced his grounds for declaratory and injunctive relief, that

   PRA intentionally filed a proof of claim containing false statements for an

   improper purpose, the Debtor seeks to have the Court sanction PRA pursuant

   to 11 U.S.C. § 105. Count III alleges that PRA is engaged in the “systemic

   practice before this Court of violating Rule 3001 and filing claims that

   contain false information.”35

              The Supreme Court has recognized a bankruptcy court’s broad

   authority under 11 U.S.C. § 105(a) to take necessary or appropriate action “to

   prevent an abuse of process.” Marrama v. Citizens Bank of Mass., 549 U.S.

   365 (2007) (quoting 11 U.S.C. § 105(a)).36 This Court has previously

   acknowledged that “§ 105 may be used to sanction the filing of a proof of

   claim violative of the Bankruptcy Code and abusive of the bankruptcy

   
   35 Dkt. 1, ¶86.
   36 11 U.S.C. § 105(a) provides: “The court may issue any order, process, or judgment
   that is necessary or appropriate to carry out the provisions of this title. No provision
   of this title providing for the raising of an issue by a party in interest shall be
   construed to preclude the court from, sua sponte, taking any action or making any
   determination necessary or appropriate to enforce or implement court orders or
   rules, or to prevent an abuse of process.”




                                                           23
Case 18-03097-KLP     Doc 23    Filed 03/28/19 Entered 03/28/19 15:05:00      Desc Main
                               Document     Page 24 of 26


   process, that is, as the federal criminal code aptly describes, a claim that is

   false or fraudulent.” In re Varona, 388 B.R. 705, 717 (Bankr. E.D. Va. 2008)

         Section 105 does not create a private right of action; it may, however,

   be invoked “‘if the equitable remedy utilized is demonstrably necessary to

   preserve a right elsewhere provided in the Code,’ so long as the court acts

   consistent with the Code and does not alter the Code’s distribution of other

   substantive rights.” Bessette v. Avco Fin. Servs., Inc., 230 F.3d 439, 444-45

   (1st Cir. 2000), quoting Noonan v. Sec’y of Health & Human Servs. (In re

   Ludlow Hosp. Soc’y, Inc.), 124 F.3d 22, 27 (1st Cir. 1997). In Maddux, Judge

   Huennekens considered imposing remedies under § 105 but chose not to do so

   after hearing the evidence at trial and determining that Midland did not

   willfully file false claims. 567 B.R. at 499.

         Bankruptcy Rule 3001(c)(2)(D)(ii) authorizes the Court, in appropriate

   circumstances, to “award other appropriate relief.” If the allegations of the

   Complaint are true, and at this stage the Court must assume that they are,

   “other appropriate relief” may warrant the invocation of § 105. The Court

   will not relinquish its authority to act under its provisions at this stage of the

   proceedings. For that reason, the Motion will be denied as to Count III of the

   Complaint.

   




                                          24
Case 18-03097-KLP    Doc 23    Filed 03/28/19 Entered 03/28/19 15:05:00        Desc Main
                              Document     Page 25 of 26


                                    Conclusion

         For the foregoing reasons, the Motion is granted as to Count I. With

   respect to Count II, the Motion is granted in part as to the requests for

   declaratory and injunctive relief, with leave to the Debtor to amend, and

   denied in part, as to the remaining relief requested. The Motion is denied as

   to Count III.

         Separate orders shall accompany this Memorandum.

   Signed: March 28, 2019                        /s/ Keith L. Phillips
                                           United States Bankruptcy Judge

                                           ENTERED ON DOCKET: March 28, 2019
   Copies:

   David Anthony Derby
   P O Box 120
   Ladysmith, VA 22501

   Thomas D. Domonoske
   Consumer Litigation Associates
   763 J. Clyde Morris Blvd, Suite 1-A
   Newport News, VA 23601

   Elizabeth Wilson Hanes
   Consumer Litigation Associates, P.C.
   763 J. Clyde Morris Boulevard, Ste. 1-A
   Newport News, VA 23601

   Mark C. Leffler
   Boleman Law Firm, P.C.
   P.O. Box 11588
   Richmond, VA 23230

   Dale W. Pittman
   The Law Office of Dale W. Pittman, P.C.
   112-A W. Tabb Street
   Petersburg, VA 23803




                                         25
Case 18-03097-KLP   Doc 23    Filed 03/28/19 Entered 03/28/19 15:05:00   Desc Main
                             Document     Page 26 of 26


   Tyler P. Brown
   Justin F. Paget
   Hunton Andrews Kurth LLP
   Riverfront Plaza, East Tower
   951 East Byrd Street
   Richmond, VA 23219




                                       26
